FILED
                             NOT FOR PUBLICATION                              JAN 26 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWARD L. DAVIS,                                  No. 10-35627

               Plaintiff - Appellant,             D.C. No. 3:07-cv-06352-PK

  v.
                                                  MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Alan Stuart Graf, the attorney of record for Edward L. Davis and the real-

party-in-interest, appeals from the district court’s judgment granting in part his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for attorney’s fees under 42 U.S.C. § 406(b) based on a contingent-fee

agreement with Davis. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion, Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)

(en banc), and we affirm.

       The district court did not abuse its discretion by reducing the fees from the

amount specified in the fee agreement based on the court’s assessment of what was

reasonable given the risk and complexity involved in this case and the effective

hourly rate yielded by the award of fees. See Gisbrecht v. Barnhart, 535 U.S. 789,

808 (2002) (stating that “[i]f the benefits are large in comparison to the amount of

time counsel spent on the case, a downward adjustment is . . . in order,” and that

the court may consider the hours spent and the normal billing rate); Crawford, 586

F.3d at 1152-53 (explaining that courts should assess the complexity and risk

involved in the specific case at issue, rather than social security cases in general,

when analyzing the reasonableness of the requested fees); see also Clark v. Astrue,

529 F.3d 1211, 1214 (9th Cir. 2008) (“The district court abuses its discretion if it

does not apply the correct legal standard or rests its decision on a clearly erroneous

finding of fact.”).

       AFFIRMED.




                                            2                                    10-35627